NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4171-15T3

CONCERNED CITIZENS OF LIVINGSTON,

        Plaintiff-Appellant,

v.

TOWNSHIP OF LIVINGSTON,
LIVINGSTON TOWNSHIP COUNCIL,
and PLANNING BOARD OF LIVINGSTON,

        Defendants-Respondents,

and

SUNRISE DEVELOPMENT, INC.,

     Defendant/Intervenor-
     Respondent.
_______________________________________

              Argued September 26, 2017 – Decided June 11, 2018

              Before Judges Carroll and Leone.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Docket No. L-2171-
              16.

              Charles X. Gormally argued the cause for
              appellant (Brach Eichler, LLC, attorneys;
              Charles X. Gormally, of counsel and on the
              brief; Autumn M. McCourt, on the briefs).
          James   T.  Bryce   argued   the cause for
          respondents (Murphy McKeon, PC, attorneys;
          James T. Bryce, on the brief).

          Paul H. Schneider argued the cause for
          intervenor-respondent (Giordano, Halleran &
          Ciesla, PC, attorneys; Paul H. Schneider, of
          counsel  and on the brief; Matthew N.
          Fiorovanti, on the brief).

PER CURIAM

     Plaintiff Concerned Citizens of Livingston appeals from a May

10, 2016 order dismissing its complaint challenging the notice

given concerning zoning ordinance 22-2015 (Ordinance) of defendant

Township of Livingston (Township).   The trial court dismissed the

complaint as untimely under Rule 4:69-6(a).     We agree with the

court that notice was fatally deficient because the Ordinance

changed the classification of the zone.    We also agree that the

complaint was filed beyond the rule's time period.     However, we

find the fatal notice deficiency justified an enlargement of time

under Rule 4:69-6(c).   Accordingly, we affirm in part, reverse in

part, and remand.

                                I.

     Plaintiff filed a verified complaint, stating plaintiff is a

representational plaintiff comprised of residents of Livingston

living within 200 feet of a particular lot (Lot) as well as

residents living beyond 200 feet who are impacted by the Ordinance.

Plaintiff claimed that, prior to the adoption of the Ordinance,

                                 2                          A-4171-15T3
the Township's zoning ordinances prohibited the development of an

assisted living facility on the Lot.                Plaintiff alleged the

Ordinance was passed to enable intervenor Sunrise Development,

Inc. (Sunrise) to build an assisted living facility on the Lot.

    At its September 24, 2015 meeting, defendant Planning Board

of the Township of Livingston (Board) recommended the proposed

Ordinance to defendant Livingston Township Council (Council), the

Township's governing body.       The Council gave published notice of

its October 26, 2015 meeting by faxing the agenda to the West

Essex Tribune and the Star-Ledger.        The agenda stated there was a

proposed Ordinance about "Assisted Living - Conditional Use," and

added: "Purpose: Amends Township Code to allow Assisted Living

Facilities as a conditional use when certain criteria are met."

No other notice was given to members of the public.

    On October 26, the Council introduced the proposed Ordinance

for first reading.      The Council referred the proposed Ordinance

to the Board to determine if the Ordinance was consistent with

Livingston's master plan.        As discussed below, the Council on

October   29,   2015,   gave   notice   only   by   publication   that   the

Ordinance would be considered for final passage on November 9,

2015.     The Council did not provide written notice to property

owners within 200 feet of the affected zones.



                                    3                               A-4171-15T3
      At its November 3, 2015 meeting, the Board considered the

Ordinance.   Notice of the meeting was published in the West Essex

Tribune and posted on a bulletin board.       The Board's agenda simply

stated that it was reviewing the Ordinance about "Assisted Living

-   Conditional   Use."   No   members   of   the   public    appeared    in

connection with the Board's review of the Ordinance.            The Board

determined the Ordinance about "Assisted Living - Conditional Use"

was consistent with the master plan.

      On November 9, twelve days after the Ordinance's introduction

in the Council, the Council adopted the Ordinance by title only,

without reading it publicly.     No members of the public appeared

or spoke at the Council meeting regarding the Ordinance.                  On

November 12, 2015, the Township clerk published in the West Essex

Tribune a notice simply stating that the Ordinance had been passed

on November 9.

      On February 2, 2016, the Board held a hearing on Sunrise's

application to build an assisted living facility on the Lot.

Sunrise concedes its proposal was designed to be consistent with

the Ordinance.

      On March 31, 2016, plaintiff filed an action against the

Township, the Council, and the Board (defendants).           The complaint

contained three counts, alleging violation of: (1) the notice

requirements of N.J.S.A. 40:55D-62.1; (2) the prohibition on spot

                                   4                               A-4171-15T3
zoning; and (3) the New Jersey Civil Rights Act (CRA), N.J.S.A.

10:6-2. The trial court granted plaintiff's request to temporarily

restrain the Board from considering Sunrise's application.

     The Township filed an answer, and a motion to dismiss count

three for failure to state a claim upon which relief can be granted

under Rule 4:6-2(e).     On April 22, 2016, the trial court issued

an order granting Sunrise's motion to intervene.

     On May 10, 2016, the trial court sua sponte dismissed the

entire complaint because it was not filed within forty-five days

of the publication of the enacted Ordinance.         The court denied

plaintiff's oral motion for a stay. We denied plaintiff's emergent

motion seeking a stay pending appeal.

                                     II.

     Whether the complaint challenging the Ordinance should have

been dismissed as untimely depends in part on whether notice

concerning   the   Ordinance   was    deficient.   Thus,   we   begin    by

reviewing the trial court's decision that the notice was fatally

deficient.

     The notice generally required is set forth in N.J.S.A. 40:49-

2(a), which provides that, after the first reading, a proposed

ordinance

            shall be published in its entirety or by title
            or by title and summary at least once in a
            newspaper published and circulated in the

                                      5                           A-4171-15T3
          municipality, if there be one, and if not in
          a newspaper printed in the county and
          circulating in the municipality, together with
          a notice of the introduction thereof, the time
          and place when and where it will be further
          considered for final passage, a clear and
          concise statement prepared by the clerk of the
          governing body setting forth the purpose of
          the ordinance, and the time and place when and
          where a copy of the ordinance can be obtained
          without cost by any member of the general
          public who wants a copy of the ordinance.

     After the first reading of the Ordinance, the Council issued

a public notice dated October 29, 2015, published in the West

Essex Tribune, which stated the Ordinance had been "introduced and

passed on first reading" on October 26, and would be considered

for final passage on November 9, 2015, at 8:00 p.m. at the M&PB.

The published notice printed the entire Ordinance, whose preamble

stated its purpose, and also advised that copies were available

at the clerk's office.   This complied with N.J.S.A. 40:49-2(a).

     However, the trial court found that under Robert James Pacilli

Homes, LLC v. Twp. of Woolwich [Pacilli], 394 N.J. Super. 319

(App. Div. 2007), "the notice provisions of N.J.S.A. 40:55D-62.1

[we]re triggered, requiring certified mail notices to property

owners within the affected zones as well as property owners within

200 feet of the affected zones."    We agree.

     The Municipal Land Use Law (MLUL), N.J.S.A. 40:55D-1 to -163,

imposes additional notice requirements for certain ordinances.


                                6                           A-4171-15T3
N.J.S.A. 40:55D-62.1 "directs that all property owners within a

zoning district shall receive personal notice if the municipal

body seeks to change the classification or boundaries of a zoning

district."   Pacilli, 394 N.J. Super. at 329; see Grabowsky v. Twp.

of Montclair, 221 N.J. 536, 558-59 (2015).   The statute provides:

          Notice of a hearing on an amendment to the
          zoning ordinance proposing a change to the
          classification or boundaries of a zoning
          district . . . shall be given at least 10 days
          prior to the hearing by the municipal clerk
          to the owners of all real property as shown
          on the current tax duplicates, located, in the
          case of a classification change, within the
          district and within the State within 200 feet
          in all directions of the boundaries of the
          district, and located, in the case of a
          boundary change, in the State within 200 feet
          in all directions of the proposed new
          boundaries of the district which is the
          subject of the hearing.

                . . . .

          Notice shall be given to a property owner by:
          (1) serving a copy thereof on the property
          owner as shown on the said current tax
          duplicate, or his agent in charge of the
          property, or (2) mailing a copy thereof by
          certified mail and regular mail to the
          property owner at his address as shown on the
          said current tax duplicate.

          [N.J.S.A. 40:55D-62.1 (emphasis added).]

     It is undisputed the Council did not serve or mail a copy of

the Ordinance to all property owners within the district and within

200 feet of the district.      Thus, whether notice was adequate


                                 7                          A-4171-15T3
depends on whether the Ordinance "propos[ed] a change to the

classification . . . of a zoning district."                   Ibid.

    "We examined what the MLUL intended by a 'classification'

change in [Pacilli], recognizing that '[u]nlike many terms found

in the MLUL, "classification" is not defined.'"                        Mahwah Realty

Assocs., Inc. v. Twp. of Mahwah, 430 N.J. Super. 247, 253 (App.

Div. 2013) (quoting Pacilli, 394 N.J. Super. at 329).                     "Until the

Legislature adopts some different meaning, we will continue to

apply, as we apply here, Pacilli's general understanding of the

term[.]"    Id. at 254 (footnote omitted).

    In     Pacilli,     we   ruled   that     "in     its    most     general    sense,

classification refers to the use permitted in a zoning district,

such as residential, commercial or industrial, as well as sub-

categories     within    the      broader     uses,     such     as    single-family

residential and high-density residential, highway commercial and

neighborhood      commercial,      and   highway      retail     and    neighborhood

retail."     394 N.J. Super. at 330-31.             Classification also refers

to "uses that may be permitted under certain conditions within a

generally designated category.               A change in any of these broad

categories and sub-categories has the capacity to fundamentally

alter the character of a zoning district."                   Id. at 331.

    We     also    ruled     in    Pacilli     that         "classification"        also

"include[s] changes to the density, bulk and height standards and

                                         8                                      A-4171-15T3
conditions applicable to designated uses," because "changes in

bulk    and    density   requirements   within   a    zone   can    effect     a

substantive change in future development within a zone without any

alteration to the label applied to the zone."                Id. at 331-32.

Thus, determining "the type of notice to be provided on the

occasion of a proposed amendment to a zoning ordinance should

focus on the substantive effect of the amendment rather than the

appellation given to the zone."         Id. at 332.

       In Pacilli, we held an amendment which made "sweeping" changes

to the bulk and density requirements in two residential zoning

districts "dramatically altered the intensity of the residential

use within each zone and promised to affect the character of the

future development in both zones."        Id. at 332.    We observed "the

scope of the changes . . . is illustrated simply by focusing on

the maximum gross density per acre," which changed from one unit

per two acres under the existing zoning laws and the ordinance's

"Option 1" to one unit per ten acres under the ordinance's "Option

2."    Ibid.     We ruled that change itself "effects a fundamental

alteration of the character of this zoning district."              Id. at 332.

Therefore, "the Township Committee was required to follow the

notice requirements of N.J.S.A. 40:55D-62.1," and as it did not,

the ordinance was "invalid."       Id. at 333.



                                    9                                  A-4171-15T3
     As   the   trial      court   found,      the    Ordinance    made   similarly

"sweeping   changes"       to    the    bulk   and    density   requirements       for

assisted living facilities.             Before its passage, section 170-88.1

of the existing Township Code provided that an assisted living

facility was a permissible conditional use in any zone, with

specified exceptions.           Such a facility had to have: road frontage

and direct access to one of seven roads, including South Orange

Avenue or Passaic Avenue; a minimum lot size of six acres; minimum

frontage width of 100 feet; minimum setbacks of 100 feet from

residential     property        lines    and   seventy-five       feet    from   non-

residential property lines; maximum impervious coverage of 50%; a

maximum building height of thirty-five feet; a maximum of twenty

units per acre; and a maximum total number of units of 5% of the

number of single-family detached dwelling units in the Township.

     The Ordinance added a new subsection to section 170-88.1 that

provided that an assisted living facility could be permitted as a

conditional     use   in    any    zone,       with   an   increased      number    of

exceptions, if it had: road frontage and direct access to South

Orange Avenue or Passaic Avenue; a minimum lot size of three acres;

a minimum frontage width of 200 feet; minimum setbacks of twenty-

five feet from both residential and non-residential property lines

with 150 feet from any dwelling; a maximum impervious coverage of

60%; and a maximum building height of thirty-five feet or three

                                          10                                 A-4171-15T3
stories, or forty-seven feet or four stories plus a six-foot

mansard if set back 100 feet; a maximum of 32.31 units per acre.

     The Ordinance also exempted affordable housing units from the

maximum total number of assisted living units which were limited

to 5% of the number of single-family detached dwelling units in

the Township.   The Ordinance also required: a minimum of 102 units

with thirteen affordable housing units and a maximum of 105 units

with fourteen affordable housing units; specific setbacks for the

principal   building   and   gazebo;   and   specific   requirements   for

parking and landscape buffers.

     We agree with the trial court's findings that the Ordinance's

            changes are sweeping in that they allow for
            32.21 units per acre on 3 acre lots, rather
            than the 20 units per acre on 6 acre lots in
            the pre-existing ordinance.    The Ordinance
            removes most of the protections in place that
            buffered surrounding neighbors, and increases
            the allowable building height from 35 feet to
            47 feet, all while placing the buildings in
            closer proximity to roads and adjoining
            properties.

     The trial court explained that under the Ordinance, "[t]he

required front yard setback changed from 100 feet to 75 feet," and

"[r]equired rear and side setbacks" changed from "100 feet from

residential property lines" "to only 25 feet."           The court found

the Ordinance "decreases the lot size and increases the density,

increases the building height and decreases nearly every setback


                                  11                             A-4171-15T3
requirement."    The court concluded the Ordinance made "significant

changes that adversely affect the single family residential nature

of the R-1 zone, and thereby fundamentally alter the character of

the zoning district."       We agree.

      Sunrise argues the Ordinance's changes are less sweeping than

those in Pacilli.        However, like the ordinance in Pacilli, the

Ordinance changed minimum lot width; minimum front, side, and rear

setbacks;    maximum    impervious        coverage;    minimum    lot   size;    and

maximum unit density per acre.                 The Ordinance also changed the

maximum building height, and made other changes.

      Sunrise notes "the test is not the number of changes but the

substance of the changes."              Pacilli, 394 N.J. at 333.         However,

the Ordinance's changes are comparable in substance to those in

Pacilli.    For example, the Ordinance decreased the minimum acreage

by   50%,   decreased    the     side    and    rear   setbacks   by    66.6%,   and

increased the maximum number of units per acre by over 61%.                      The

Ordinance changed by three acres the minimum lot size, as did the

ordinance's Option 2 in Pacilli for each half unit.

      Because   the     zoning    code     already     conditionally     permitted

assisted living facilities in the R-1 zone, Sunrise argues the

Ordinance did not change the uses or sub-categories of uses.                     The

same was true in Pacilli - the residential zones already permitted

homes – but the ordinance changed "the intensity of the permitted

                                          12                               A-4171-15T3
use."      Id. at 330.     The Ordinance did the same.           The total effect

of the Ordinance's changes allowed an assisted living facility

with 105 units on the Lot, which was half the size of the lot

required for any assisted living facility or units under the

existing zoning code.

       The    trial   court    found   the       Ordinance   "allow[ed]     for     the

construction of an assisted living facility on a lot where it

could not have previously been constructed."                  The court noted the

R-1 zone was "designed for single-family homes on lots not smaller

than 35,520 square feet," that is, one house per lot of at least

7.28    acres.        Allowing   the    densely-populated        assisted       living

facility      in   the   R-1   zone    of    seven-acre      housing    lots    was    a

substantial change comparable to that made by Option 2 in the

ordinance in Pacilli, which "transform[ed] a zoning district of

generous lots to one of manorial proportions."                   Id. at 332.

       We recognize the change in Pacilli affected the housing lots

in   the     residential    zones,     while      the   change   here   affected       a

conditional use in the R-1 residential zone.1                    However, we have

already found that a change in one of many uses may constitute a

significant enough change under Pacilli.                 In Mahwah, we held "an


1
   The Ordinance also changed the uses in other zones, including
by providing that "[a]n assisted living facility, congregate
senior living facility or nursing home" were no longer permitted
in zones R-5F, R-5G, R-5H, and R-5I.

                                            13                                 A-4171-15T3
ordinance    that     authorizes     'health       and    wellness       centers'     and

'fitness and health clubs' in two industrial zones changes the

'classification' of those zones."                 430 N.J. Super. at 250.               We

ruled "[t]he additional uses in question fundamentally alter the

industrial     zoning       districts"     because       the    "proposed      uses   are

clearly   discordant         from   the    uses    permitted       in    the   affected

industrial zoning districts[,]" which included "public parks,

playgrounds or athletic fields."                Id. at 254-55.          The Ordinance

allowed a densely-populated assisted living facility that was

comparably "dissimilar" to and "discordant" from the seven-acre

per unit residential lots in the R-1 zone.                     Ibid.

     Because     the    Ordinance         worked     a    classification        change,

N.J.S.A. 40:55D-62.1 required certified mail notices to property

owners    within      the     affected     zones     concerning         the    proposed

Ordinance.      As the trial court found: "This was not done by

Livingston,     and    the    failure      to   do   so    would       invalidate     the

Ordinance."2


2
  Plaintiff contends that the personal notice here should have
included "an identification of the affected zoning districts and
proposed boundary changes, if any, by street names, common names
or other identifiable landmarks, and by reference to lot and block
numbers."   N.J.S.A. 40:55D-62.1.    In Mahwah, however, we held
"N.J.S.A. 40:55D-62.1 requires only identification of the zoning
districts affected by the classification change. The additional
requirement for identification of the specific impacted properties
only applies when a change in boundaries is proposed." 430 N.J.
Super. at 250, 255-60.

                                          14                                     A-4171-15T3
                                    III.

      Despite    finding    that   required    personal   notice    of   the

Ordinance was not given to plaintiff's members, the trial court

sua   sponte    dismissed    plaintiff's      complaint   because   it   was

untimely.   The court found the complaint was not filed within the

period set in Rule 4:69-6(a), and there was no reason to enlarge

that period under Rule 4:69-6(c).          We address each in turn.

                                     A.

      Plaintiff does not contest that its action is governed by

Rule 4:69-6(a).    "No action in lieu of prerogative writs shall be

commenced later than 45 days after the accrual of the right to the

review, hearing or relief claimed, except as provided by paragraph

(b) of this rule."         Ibid.   Here, the Ordinance was adopted on

November 9, 2015, and notice of its adoption was given by a

publication on November 12, 2015.

      Defendants argue that the right to review accrued on the date

of the notice.    N.J.S.A. 40:49-2(d) provides:

            Upon passage, every ordinance, or the title,
            or the title and a summary, together with a
            notice of the date of passage or approval, or
            both, shall be published at least once in a
            newspaper circulating in the municipality, if
            there be one, and if not, in a newspaper
            printed in the county and circulating in the
            municipality.   No other notice or procedure
            with respect to the introduction or passage
            of any ordinance shall be required.


                                    15                              A-4171-15T3
       Plaintiff argues the lack of personal notice meant that its

cause of action did not accrue upon publication and that the forty-

five    days     never   began     to   run.         Plaintiff      cites   Harrison

Redevelopment Agency v. DeRose, 398 N.J. Super. 361, 401 (App.

Div. 2008).       However, DeRose concerned the question

            whether a property owner who fails to
            challenge    a    redevelopment    designation
            containing his or her property within forty-
            five days of its adoption by a municipal
            governing   body,   pursuant   to  the   Local
            Redevelopment and Housing Law ("LRHL"),
            N.J.S.A.   40A:12A-1   to    -49,  may   still
            challenge, in full or in part, the public
            purpose of the taking of his or her property,
            by way of a defense in an ensuing condemnation
            action.

            [Id. at 367.]

       In DeRose, we held an owner could raise such a challenge

"unless     a    municipality      provides        the     property    owner     with

contemporaneous written notice that" the owner's property has been

designated for redevelopment and could be acquired against the

owner's will unless he challenged that designation with a specified

period.     Id. at 367-68.       "Conversely, we also h[e]ld that if the

municipality's       notice      does   contain       these      constitutionally-

essential       components,   an    owner    who     wishes    to    challenge     the

designation       presumptively     must     bring    an    action,    in   lieu    of

prerogative writs, within forty-five days of the municipality's

adoption of the designation."           Id. at 368.

                                        16                                   A-4171-15T3
     The question we faced in DeRose is not posed here.        This case

does not concern redevelopment or condemnation, let alone the

defenses available in condemnation.        See Milford Mill 128, LLC v.

Borough of Milford, 400 N.J. Super. 96, 115 n.10 (App. Div. 2008)

(distinguishing DeRose).       The Ordinance did not threaten to take

the properties of plaintiff's members against their will.             See

Town of Kearny v. Disc. City of Old Bridge, Inc., 205 N.J. 386,

404-05 (2011) (distinguishing DeRose where the plaintiff was a

tenant   and   not     the   owner   of   the   property   targeted   for

redevelopment).      No constitutional challenge has been raised here.

See Iron Mountain Info. Mgmt., Inc. v. City of Newark, 202 N.J.

74, 78 (2010) (same).         Because DeRose "addressed an entirely

different question," the trial court properly did not find DeRose

controlling.   See ibid.

     Thus, the right of review accrued on November 12, 2015, when

notice of the Ordinance's passage was published.3            Plaintiff's

complaint was not filed until March 31, 2016.         Thus, plaintiff's

action was not filed within the forty-five day period in Rule

4:69-6(a).



3
  Thus, this case does not resemble Trenkamp v. Burlington, 170
N.J. Super. 251 (Law Div. 1979), where the court found accrual was
delayed because there was "no statute requiring a public
announcement in connection with applications for or issuance of
building permits." Id. at 259.

                                     17                          A-4171-15T3
                                 B.

     Rule 4:69-6(c) provides that "[t]he court may enlarge the

period of time provided in paragraph (a) or (b) of this rule where

it is manifest that the interest of justice so requires."        The

trial court found it was not in the interests of justice to relax

the time limit.   The court reasoned: "Despite the fact that mailed

written notice was not provided to individual landowners, notice

was provided by publication, in the same manner that all other

ordinance change notices are provided."   The court found that "was

sufficient notice to the residents of Livingston that the Ordinance

change was to take effect."

     However, the notice provided after the Ordinance's passage

bore no resemblance to the notice that plaintiff's members were

entitled to receive.    As discussed above, N.J.S.A. 40:55D-62.1

required defendants to give plaintiff's members personal notice

by hand-service or by both certified and regular mail that the

Ordinance was being considered for final passage.   That notice was

required to state "the nature of the matter to be considered and

an identification of the affected zoning districts."    Ibid.    Had

defendants sent plaintiff's members the October 29 notice, they

would have received the full text of the Ordinance, which would

have alerted them not only to the zoning districts affected, but

also the Ordinance's rationale that assisted living facilities

                                18                          A-4171-15T3
should "be encouraged at appropriate locations by reductions in

minimum lot size requirements, limited increases in permitted

density and building height and other bulk changes," and to the

details of the lot size, density, height, setback, and other

changes.

     By contrast, the only notice that the Ordinance had been

passed was a tiny item published on November 12, 2015, in the West

Essex Tribune stating that the "TOWNSHIP OF LIVINGSTON PASSED [AN]

ORDINANCE" on November 9, 2015, and describing only as "ORDINANCE

NO. 22-2015[:] ORDINANCE OF THE TOWNSHIP OF LIVINGSTON AMENDING

CHAPTER 170 OF THE CODE OF THE TOWNSHIP OF LIVINGSTON."        That

notice gave no clue about the subject or content of the Ordinance

unless the reader knew Chapter 170 was the "Land Use" chapter of

the Code, and even then the notice did not specify the section or

subsection amended.     That notice published in the West Essex

Tribune provided none of the information which plaintiff's members

would have received through personal service of the October 29

notice under N.J.S.A. 40:55D-62.1.

     These circumstances "satisfy the standards in Rule 4:69-6(c)

and warrant enlargement of the forty-five-day period because 'it

is manifest that the interest of justice so requires.'"         See

Hopewell Valley Citizens' Grp. v. Berwind Prop. Grp. Dev. Co., 204

N.J. 569, 571 (2011).     "[T]he plain language of paragraph (c)

                               19                          A-4171-15T3
suggests that a court has discretion to enlarge a Rule 4:69-6(a)

or   (b)    timeframe   when     it   perceives   a   clear   potential   for

injustice."     Id. at 578.

      "Our Supreme Court has recognized that cases 'involving: (1)

important and novel constitutional questions; (2) informal or ex

parte      determinations   of    legal     questions   by    administrative

officials; and (3) important public rather than private interests

which require adjudication or clarification' have satisfied the

'interest of justice' standard in Rule 4:69-6(c)."                Mullen v.

Ippolito Corp., 428 N.J. Super. 85, 106 (App. Div. 2012) (citation

omitted); see In re Ordinance 2354-12 of W. Orange, 223 N.J. 589,

601 (2015).      However, that "list of exceptions was not intended

to be exhaustive."      Hopewell Valley, 204 N.J. at 584.

      Courts have also "recognized municipal negligence as a basis

for invoking Rule 4:69."         Ibid. (citing Reilly v. Brice, 109 N.J.

555, 557 (1988)).       In Reilly, "the challenge to the council's

ratification of a four-year $20,000 municipal consulting contract

was not brought until five months after it occurred."             Id. at 580

(citing Reilly, 109 N.J. at 557).           The published agenda for the

meeting did not list the contract as an agenda item, and the

minutes of the meeting "failed to state any of the specifics of

the contract."     Reilly, 109 N.J. at 559-60.



                                       20                            A-4171-15T3
     Our Supreme Court in Reilly "attributed the blame for the

lateness of that proceeding to the negligence of the municipality"

because "'the descriptions of the proposed public action [could

have] been more specific' on the agenda of the meeting that was

published."    Hopewell Valley, 204 N.J. at 580-81 (quoting Reilly,

109 N.J. at 559-60).      The Court "h[e]ld that in the circumstances

of this case the proper exercise of discretion is to enlarge the

forty-five    day   limitation    to   allow   review    of   the   challenged

municipal action."       Reilly, 109 N.J. at 557.        The Court reversed

the trial court's denial of an extension, and itself enlarged the

time.   Id. at 560-61.

     In Reilly, the Court noted "[p]laintiffs assert no private

interest in challenging this contract, but rather seek vindication

of the public interest."      Id. at 558.      The Court acknowledged that

"[b]alanced    against    these   public    interests,    however,      is   the

important policy of repose expressed in the forty-five day rule."

Id. at 559.     The rule "is designed to encourage parties not to

rest on their rights.       In general, ignorance of the existence of

a cause of action will not prevent the running of a period of

limitations except when there has been concealment."                Id. at 559.

However, "[i]mportantly, the concealment need not be intentional

or malicious, as evidenced by the fact[s] . . . in Reilly[.]"

Hopewell Valley, 204 N.J. at 580.

                                       21                               A-4171-15T3
      Here,     even   if    unintentional        and     non-malicious,        the

concealment     of   the   nature   of    the   Ordinance    was   at   least    as

significant as the concealment in Reilly.                   As in Reilly, the

concealment primarily occurred in the notice preceding the meeting

in which the challenged municipal action was taken, and was

compounded by the lack of detail in the subsequent statement of

what action had been taken.              As set forth above, defendants'

failure to mail personal notice to plaintiff's members deprived

them of the individual service of information required by N.J.S.A.

40:55D-69.1, and the notice after the Ordinance's passage gave

them little if any information.           The delay in filing the complaint

here was shorter than the five-month delay in Reilly.

      In addition to the private interests of plaintiff's members,

there are public interests at stake here.               "Our courts have found

a sufficient public interest to justify an extension of time for

filing a prerogative writ action in a variety of circumstances,

including challenges to the validity of ordinances on the ground

that they were not adopted in conformity with the applicable

statutory requirements."       Willoughby v. Planning Bd. of Deptford,

306 N.J. Super. 266, 277 (App. Div. 1997) (citing Reilly, 109 N.J.

at 560-61).     The failure to provide personal notice as required

by   N.J.S.A.    40:55D-62.1    contravenes       the     public   interest      in

ensuring residents in a district know of their opportunity to

                                         22                              A-4171-15T3
oppose a change in its classification.                   See Pacilli, 394 N.J.

Super. at 333.       There is also a public interest in opposing spot

zoning,   which      is   "'the   use    of    the   zoning     power   to   benefit

particular private interests rather than the collective interests

of the community.'"        Riya Finnegan Ltd. Liab. Co. v. Twp. Council

of S. Brunswick, 197 N.J. 184, 195 (2008) (citation omitted).

Considered together, there was "sufficient public interest to

warrant relaxation of the forty-five-day filing limitation through

application of Rule 4:69-6(c)."              Concerned Citizens of Princeton,

Inc. v. Mayor & Council of Princeton, 370 N.J. Super. 429, 447

(App. Div. 2004); see DeRose, 398 N.J. Super. 361, 418 (App. Div.

2008) (ruling an enlargement under Rule 4:69-6(c) was justified

by the public interest and "[t]he multiple defects of notice");

Wolf v. Shrewsbury, 182 N.J. Super. 289, 296 (App. Div. 1981)

(reversing     the    denial      of    an    enlargement     where     notice    was

inadequate).

     Sunrise cites Rocky Hill Citizens for Responsible Growth v.

Planning Bd. of Rocky Hill, 406 N.J. Super. 384 (App. Div. 2009).

In Rocky Hill, we upheld denial of an enlargement largely because

"the ordinance was the subject of intense debate at all times.

Public    consideration      of    this      ordinance    was    extensive,"      and

"participation was substantial" at the public hearings, which one

of the plaintiffs attended, yet plaintiffs adopted "a 'wait and

                                         23                                  A-4171-15T3
see' strategy" and failed to file a complaint for nearly two years.

Id. at 402-03.4

      Here, by contrast, the notice for the hearing on the Ordinance

was   fatally    deficient,   no    member    of    the   public   appeared    in

connection with the Council's review of the Ordinance, there is

no claim any member of plaintiff was aware of the Ordinance at or

near its November 2015 passage, and plaintiff filed its complaint

within five months. Those circumstances were sufficient to justify

an enlargement under Reilly.

      Sunrise claims plaintiff had actual knowledge of the adoption

of the Ordinance in early January 2016. Sunrise cites the verified

complaint    and    certification    signed    by    Lidia   Dumytsch.        She

identified herself as "an owner of property within 200 feet of the

[Lot],"     "a     member   of"     plaintiff,       plaintiff's     volunteer

"Secretary/Treasurer," and the "Tax Assessor for the Township of

Livingston."     In the complaint and her certification, she attested

she was unaware of the Ordinance until after she received a request

as the Tax Assessor to prepare a list of property owners who lived

within 200 feet of the Lot for Sunrise's application to the Board


4
  In Rocky Hill, we also noted other aspects of cases granting
enlargement were not present, such as issues of "the constitutional
adequacy of the notice to property owners" present in DeRose, and
"significant impact on density" as in Willoughby. 406 N.J. Super.
at 400-01. Here, we have statutorily-inadequate notice to property
owners and a significant impact on density.

                                     24                                 A-4171-15T3
for approval of its site plan, when she investigated and discovered

the Council had passed the Ordinance in November 2015.

       However, Dumytsch did not state when she received the request

for the list or when her investigation discovered the Ordinance.

Sunrise claims that occurred in early January, and cites its site

plan application.       However, the application appears to have been

signed January 26, 2016.        Notice of Sunrise's application to all

property owners "within 200 feet in all directions of the" Lot was

not required until "at least 10 days prior to the date of the

hearing" on the site application, which was held on February 2.

N.J.S.A. 40:55D-12, -12(b).            Even assuming Dumytsch's discovery

of the Ordinance occurred in early rather than late January, it

would not necessarily bar an enlargement for plaintiff or its

other members.

       In Rockaway Shoprite Assocs., Inc. v. City of Linden, 424

N.J. Super. 337 (App. Div. 2011), the city sent notice of proposed

ordinances      that   was   fatally    defective.    Id.    at   344.        The

"[d]efendants and intervenor nevertheless contend[ed] that because

plaintiff's representative attended the public hearing . . . and

did not object to the lack of proper notice, plaintiff 'waived'

its right to challenge the ordinances on that basis."             Id. at 351.

In rejecting that argument, we cited "[t]he general rule . . .

that   strict    compliance    with    statutory   notice   requirements        is

                                       25                                A-4171-15T3
mandatory    and   jurisdictional,    and    non-conformity        renders      the

governing body's resultant action a nullity."                Id. at 352.          We

also found "compelling" "'the principle that the entire public is

entitled to notice in full compliance with the governing statutory

provisions, and that the public's entitlement to such notice may

not be waived by those individual members of the public who

actually attend the improperly noticed hearing.'"                   Id. at 354

(citation omitted).      "On the issue of public notice of adopting

or amending a zoning ordinance, a jurisdictional defect is not

personal to a single objector but rather the right of the public,

and therefore cannot be waived by one individual."                 Ibid.

     If in Rockaway Shoprite the appearance at the hearing of

Shoprite's    attorney   and   professional        planner   "who    voiced       no

objection to the ordinance" did not waive Shoprite's right to

claim lack of notice, id. at 342, 355, then Dumytsch's post-hearing

discovery of the fatal lack of notice here did not waive the right

of any other member of the public to seek an enlargement to claim

lack of notice, including the persons represented by plaintiff.

Although Sunrise notes Dumytsch is plaintiff's only identified

member,   Dumytsch    certified   that      "the    number    of    members       of

[plaintiff] is currently in excess of 75 residents, [and] as each

day goes by I am being contacted by others who are learning of the



                                     26                                    A-4171-15T3
amended zoning at issue in this lawsuit and who express an interest

in joining [plaintiff]'s efforts."

     Sunrise cites "the imputation doctrine" that "a principal is

deemed to know facts that are known to its agent."          NCP Litig. Tr.

v. KPMG LLP, 187 N.J. 353, 366 (2006).             However, in Rockaway

Shoprite,   despite   the    knowledge   of    Shoprite's   attorney    and

planner, we held Shoprite could challenge the fatally-defective

notice to vindicate the public's "jurisdictional and non-waivable"

right to notice of zoning amendments.         424 N.J. Super. at 355.     We

are even more reluctant to wield the doctrine to prevent plaintiff

from challenging the fatally-defective notice here, because it is

a representational plaintiff which apparently was not in existence

when Dumytsch discovered the Ordinance, and whose other members

learned of the Ordinance after Dumytsch did.

     Rule 4:69-6 is "aimed at those who slumber on their rights."

Hopewell Valley, 204 N.J. at 579 (quoting Schack v. Trimble, 28

N.J. 40, 49 (1958)).        We cannot say all of plaintiff's members

slumbered on their rights as the record contains no information

when each member, deprived of the notice required by N.J.S.A.

40:55D-62.1, first learned of the Ordinance.             See id. at 585

(finding a plaintiff did not "slumber on its rights" when it

received incorrect information from a Board employee).



                                   27                              A-4171-15T3
      In Reilly, our Supreme Court ruled: "Without delving into the

question of when plaintiffs' right to challenge the Council's

action arose (plaintiffs claim not to have learned of the matter

until early April), we are satisfied that this factual setting

properly calls for an exercise of judicial discretion to enlarge

the time to review the action."           109 N.J. at 560.      We similarly

do   not   believe   we   must   remand    to   delve   into   when   each    of

plaintiff's members learned of the Ordinance, particularly as

Dumytsch    certified     new    members    had    only   recently      joined

plaintiff's efforts, and any timely member may be sufficient to

allow the suit to proceed.       See id. at 560-61 ("rather than remand

this matter for further exercise of discretion by [the trial]

court, we believe that in the interest of expedient disposition

of this matter, time should be enlarged").

      Moreover, the delay here from the November 12 notice, or

Dumytsch's discovery of the Ordinance sometime in January, to the

March 31 filing of plaintiff's complaint was less than the five-

month delay in Reilly.       Id. at 557, 561.       The trial court cited

the Law Division's statement in Trenkamp that courts should "in

no circumstance enlarge the time period on this ground beyond 45

days from the time at which plaintiff knew or should have known

of the cause of action."         170 N.J. Super. at 265.         However, we

have since held that where the public interest is involved, "the

                                    28                                 A-4171-15T3
court may grant even a very substantial enlargement of the time

in order to afford affected parties an opportunity to challenge

the alleged unlawful governmental action."      Willoughby, 306 N.J.

Super. at 276-77 (citing enlargements of several years).     In any

event, Dumytsch's certification and the lack of the required

personal notice indicates some of plaintiff's members neither knew

nor should have known of the Ordinance until within forty-five

days of the filing of the complaint.

     "[T]he determination to enlarge a timeframe under [Rule 4:69-

6](c) [i]s an 'exercise of judicial discretion.'" Hopewell Valley,

204 N.J. at 578 (reversing the denial of an enlargement) (quoting

Reilly, 109 N.J. at 560 (same)).       We review the trial court's

decision for abuse of discretion.   Willoughby, 306 N.J. Super. at

273 (reversing the denial of an enlargement).    We must hew to that

standard of review.

     Applying that standard, as our Supreme Court did in Reilly,

we reverse the dismissal of plaintiff's complaint as untimely

because we are convinced "that this factual setting properly calls

for an exercise of judicial discretion to enlarge the time to

review the action."   109 N.J. at 559-60.    "The MLUL ensures that

the public has a chance to be heard . . . by imposing notice

requirements."   Twp. of Stafford v. Stafford Twp. Zoning Bd. of

Adjustment, 154 N.J. 62, 70 (1998).    "The Legislature's choice to

                               29                            A-4171-15T3
compel notice to property owners within a 200-foot radius provides

an objective measure of a neighboring property owner's interest

in a zoning dispute."           Grabowsky, 221 N.J. at 559.               Given the

denial to plaintiff's members of the personal notice of the

Ordinance    required    by    N.J.S.A.      40:55D-69.1,     "the    interest     of

justice"    requires    they    have    an    opportunity     to    challenge    the

Ordinance.     R. 4:69-6(c).        Accordingly, we reverse the dismissal

of plaintiff's complaint as untimely.

                                        IV.

      The zoning power "must be exercised in strict conformity with

the delegating enactment — the MLUL."            Nuckel v. Borough of Little

Ferry Planning Bd., 208 N.J. 95, 101 (2011).                  Our Supreme Court

has ruled "'[t]he giving of statutory notice of hearing is a

jurisdictional requirement, and unless notice is given as required

by   statute    the    board    lacks    power    to   hear    or    consider      an

application.'"        Twp.     of   Stafford,    154   N.J.   at     79   (citation

omitted).      "Non-compliance with the personal notice requirements

of N.J.S. 40:55D-62.1 renders an amendment invalid." Cox & Koenig,

New Jersey Zoning & Land Use Administration, § 10-2.3 at 159 (2018)

(citing Pacilli, 394 N.J. Super. at 333).               Thus, we declare the

Ordinance is invalid.

      Plaintiff also appeals the trial court's dismissal of its

count alleging a violation of the CRA.             Although the invalidation

                                        30                                  A-4171-15T3
of the Ordinance may remove the need to further litigate that

claim, plaintiff's CRA count also seeks attorney's fees and costs

under N.J.S.A. 10:6-2(f).        Out of an abundance of caution, we

review the dismissal of the CRA count.

     The trial court dismissed the CRA count for failure to state

a claim.     "[W]e apply a plenary standard of review from a trial

court's decision to grant a motion to dismiss pursuant to Rule

4:6-2(e)."    Rezem Family Assocs., LP v. Borough of Millstone, 423

N.J. Super. 103, 114 (App. Div. 2011).          We affirm the dismissal

of the CRA count substantially for the reasons set forth in the

court's May 10, 2016 statement of reasons.        See id. at 113-15; see

also Nostrame v. Santiago, 213 N.J. 109, 128 (2013).

     Much time has passed since enactment of the Ordinance in

November 2015.      We have almost no information on subsequent

developments.     We remand to the trial court to determine what

further    proceedings   and   relief   are   needed   under   plaintiff's

complaint.

     Affirmed in part, reversed in part, and remanded.           We do not

retain jurisdiction.




                                   31                              A-4171-15T3